
	

115 HR 1698 : Iran Ballistic Missiles and International Sanctions Enforcement Act
U.S. House of Representatives
2017-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1698
		IN THE SENATE OF THE UNITED STATES
		October 30, 2017Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To expand sanctions against Iran with respect to the ballistic missile program of Iran, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Iran Ballistic Missiles and International Sanctions Enforcement Act. 2.Sanctions relating to efforts by the Government of Iran with respect to ballistic missile-related goods, services, and technologies (a)FindingsCongress finds the following:
 (1)United Nations Security Council Resolution 2231 (2015)— (A)calls upon Iran not to undertake any activity related to ballistic missiles designed to be capable of delivering nuclear weapons, including launches using such ballistic missile technology; and
 (B)requires member states to take the necessary measures to prevent, except as decided otherwise by the UN Security Council in advance on a case-by-case basis, the supply, sale, or transfer of arms or related materiel from Iran.
 (2)The United States maintains bilateral sanctions against Iran for its efforts to manufacture, acquire, possess, develop, transport, transfer or use ballistic missiles or ballistic missile launch technology, and its acquisition of destabilizing types and amounts of conventional weapons.
 (3)According to the 2016 Worldwide Threat Assessment, the United States intelligence community judges that Tehran would choose ballistic missiles as its preferred method of delivering nuclear weapons, if it builds them. Iran’s ballistic missiles are inherently capable of delivering [weapons of mass destruction], and Tehran already has the largest inventory of ballistic missiles in the Middle East. Iran’s progress on space launch vehicles—along with its desire to deter the United States and its allies—provides Tehran with the means and motivation to develop longer-range missiles, including ICBMs..
 (4)Since the passage of United Nations Security Council 2231, Iran has conducted numerous tests of ballistic missiles designed to be capable of delivering nuclear weapons, and has acquired destabilizing types of conventional weapons.
 (5)Iran has pursued the ability to indigenously produce ballistic missile and cruise missile goods, services, and technologies.
 (b)Statement of policyIt is the policy of the United States to prevent Iran from undertaking any activity related to ballistic missiles designed to be capable of delivering nuclear weapons, including launches using such ballistic missile technology.
			(c)Report on supply chain of Iran’s ballistic missile program
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that contains the following:
 (A)An analysis of the foreign supply chain and domestic supply chain in Iran that directly or indirectly significantly facilitates, supports, or otherwise aids the Government of Iran’s ballistic missile program.
 (B)A description of the geographic distribution of the foreign and domestic supply chain described in subparagraph (A).
 (C)An assessment of the Government of Iran’s ability to indigenously manufacture or otherwise produce the goods, services, or technology necessary to support its ballistic missile program.
 (D)An identification of foreign persons that have, based on credible information, directly or indirectly facilitated or supported the development of the Government of Iran’s ballistic missile program, including the foreign and domestic supply chain described in subparagraph (A).
 (E)A determination with respect to each foreign person identified under subparagraph (D) as to whether the foreign person meets the criteria for designation under—
 (i)paragraph (1) of section 5(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), as amended by this section;
 (ii)section 104 of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44); or (iii)Executive Order No. 13382 (2005).
 (2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.
 (d)Sanctionable activities with respect to weapons of mass destructionParagraph (1) of section 5(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended—
 (1)in the heading, by striking Exports, transfers, and transshipments and inserting Weapons of mass destruction; ballistic missiles; conventional weapons; (2)by striking Except as and inserting the following:
					
 (A)Weapons of mass destructionExcept as; (3)by striking (A) on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 and inserting the following:
					
						(i)
 (I)on or after the date of the enactment of the Iran Ballistic Missiles and International Sanctions Enforcement Act;
 (4)by striking (B) knew and inserting the following:  (II)knew;
 (5)by striking (i) the export and inserting the following:  (aa)the export;
 (6)by striking would likely and inserting may; (7)by striking (ii) the export and inserting the following:
					
 (bb)the export; (8)by striking (I) acquire and inserting the following:
					
 (AA)acquire; (9)by striking ; or at the end of subparagraph (A)(ii)(II)(bb)(AA) (as so redesignated);
 (10)by inserting after subparagraph (A)(ii)(II)(bb)(AA) (as so redesignated) the following:  (BB)acquire or develop ballistic missiles or ballistic missile launch technologies; or;
 (11)by striking (II) acquire and inserting the following:  (CC)acquire;
 (12)by striking the period at the end of subparagraph (A)(ii)(II)(bb)(CC) (as so redesignated) and inserting ; or; and
 (13)by adding at the end of subparagraph (A) the following:  (ii)knowingly exports or transfers, or permits or otherwise facilitates the transshipment or re-export of, goods, services, technology, or other items to Iran that materially supports Iran’s efforts to—
 (I)acquire or develop ballistic missiles or ballistic missile launch technologies; or (II)acquire or develop destabilizing numbers and types of advanced conventional weapons (as such term is defined in paragraphs (1) and (2) of section 1608 of the Iran-Iraq Arms Non-Proliferation Act of 1992)..
 (e)Sanctionable activities with respect to ballistic missilesParagraph (1) of section 5(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), as amended by subsection (e), is further amended by adding at the end the following:
				
					(B)Additional ballistic missile-related goods, services, and technology
 (i)Additional authorityThe President shall impose the sanctions described in paragraph (8), (10), or (12) of section 6(a), as the case may be, with respect to—
 (I)an agency or instrumentality of the Government of Iran if the President determines that the agency or instrumentality, on or after the date of the enactment of this subparagraph, knowingly seeks to develop, procure, or acquire goods, services, or technology that materially supports efforts by the Government of Iran with respect to ballistic missile-related goods, services, and technologies as described in clause (iii);
 (II)a foreign person or an agency or instrumentality of a foreign state if the President determines that the person or agency or instrumentality knowingly, on or after the date of the enactment of this paragraph, provides significant material support to the Government of Iran that supports efforts by the Government of Iran with respect to ballistic missile-related goods, services, and technologies as described in clause (iii); and
 (III)a foreign person that the President determines knowingly engages in a significant transaction or transactions with, or provides significant financial services for, a foreign person or an agency or instrumentality of a foreign state described in subclause (I) or (II) with respect to ballistic missile-related goods, services, and technologies as described in clause (iii).
							(ii)Determination and report on ballistic missile tests
 (I)In generalNot later than 30 days after the date on which the President determines that the Government of Iran has conducted a test of a ballistic missile that fails to comply with, violates, or is in defiance of United Nations Security Council Resolution 2231 (2015), the President shall submit to the appropriate congressional committees a report that identifies each senior official of the Government of Iran that the President determines is responsible for ordering, controlling, or otherwise directing the missile test.
 (II)Matters to be includedThe report required by subclause (I) should include available information on the ballistic missile or the generic class of ballistic missile or space rocket that was launched; the trajectory, duration, range, and altitude of the missile flight; the duration, range, and altitude of the flight of each stage of the missile; the location of the launch point and impact point; the payload; and other technical information that is available.
 (III)FormThe report required by subclause (I) shall be submitted in unclassified form, but may contain a classified annex.
							(iii)Efforts by the Government of Iran with respect to ballistic missile-related goods, services, and
			 technologies described
 (I)In generalFor purposes of subclauses (I), (II), and (III) of clause (i), and except as provided in subclause (II) of this clause, efforts by the Government of Iran with respect to ballistic missile-related goods, services, and technologies described in this subsection are efforts by the Government of Iran to manufacture, acquire, possess, develop, transport, transfer, test or use ballistic missiles or associated goods, services, or technology by the Government of Iran, including efforts by the Government of Iran to manufacture, acquire, possess, develop, transport, transfer, purchase—
 (aa)goods, services, or technology listed on the Missile Technology Control Regime Equipment and Technology Annex of October 8, 2015, and subsequent revisions that have been acquired outside of the Procurement Working Group or not otherwise approved by the United Nations Security Council; or
 (bb)goods, services, or technology not described in the matter preceding item (aa) or item (aa) but which nevertheless the President determines would be, if such goods, services, or technology were United States goods, services, or technology, prohibited for export to Iran because of their potential to materially support the development of ballistic missile systems or ballistic missile launch technologies.
 (II)ExceptionSubclause (I) shall not apply with respect to efforts by the Government of Iran with respect to ballistic missile-related goods, services, and technologies that have been approved under paragraph 4 of Annex B of United Nations Security Council Resolution 2231 (2015).
 (iv)Procurement Working Group definedIn clause (iii)(I), the term procurement working group means the Procurement Working Group of the Joint Commission established under Annex IV of the applicable provisions in Annex A of United Nations Security Council Resolution 2231 (2015).
						(v)Additional report on ballistic missile tests
 (I)In generalNot later than January 31 of each calendar year, the President should submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that specifies the number and generic class of ballistic missiles and space rockets launched by Iran during the preceding calendar year and the dates of each missile launch and the type of missile launched on each relevant date. The report should include definitions used for classifying the generic classes of missiles.
 (II)FormThe report required by subclause (I) shall be submitted in unclassified form, but may contain a classified annex..
 (f)Sanctionable activities with respect to conventional weaponsParagraph (1) of section 5(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), as amended by subsections (e) and (f), is further amended by adding at the end the following:
				
 (C)Conventional weaponsThe President shall impose the sanctions described in paragraph (8) or (12) of section 6(a), as the case may be, with respect to a foreign person or an agency or instrumentality of a foreign state if the President determines that the person or agency or instrumentality knowingly, on or after the date of the enactment of this paragraph, imports, exports, or re-exports to, into, or from Iran, whether directly or indirectly, any significant arms or related materiel prohibited under paragraph (5) or (6) of Annex B of United Nations Security Council Resolution 2231 (2015)..
 (g)Exception and definitionsParagraph (1) of section 5(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), as amended by subsections (e), (f), and (g), is further amended by adding at the end the following:
				
 (D)ExceptionThe President may not impose sanctions under subparagraph (B) or (C) with respect to a foreign person or a United States person if the President determines that the person has exercised due diligence in establishing and enforcing official policies, procedures, and controls to ensure that the person does not sell, supply, or transfer to or from Iran materials the sale, supply, or transfer of which would subject a person to the imposition of sanctions under subparagraph (B) or (C), as the case may be, or conduct or facilitate a financial transaction for such a sale, supply, or transfer.
 (E)DefinitionsIn subparagraphs (B) and (C) of this paragraph: (i)Agency or instrumentalityThe term agency or instrumentality has the meaning given such term in section 1603(b) of title 28, United States Code.
 (ii)Foreign stateThe term foreign state has the meaning given such term in section 1603(a) of title 28, United States Code. (iii)Government of IranThe term Government of Iran has the meaning given such term in section 560.304 of title 31, Code of Federal Regulations, as such section was in effect on January 1, 2016.
 (iv)Significant transaction or transactions; significant financial servicesThe terms significant transaction or transactions and significant financial services shall be determined in accordance with section 561.404 of title 31, Code of Federal Regulations, as such section 561.404 was in effect on January 1, 2016..
 (h)Sanctions describedSection 6(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended—
 (1)by striking paragraph (10) and inserting the following:  (10)Inadmissibility to United States (A)In generalThe President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States and, if the individual has been issued a visa or other documentation, revoke, in accordance with the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) the visa or other documentation of any alien that—
 (i)is designated pursuant to subparagraph (B) or (C) of section 5(b)(1); or (ii)the President determines is a corporate officer or principal of, or a shareholder with a controlling interest in, a sanctioned person.
 (B)Exception to comply with United Nations Headquarters AgreementSanctions under subparagraph (A) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.;
 (2)by redesignating paragraph (12) as paragraph (13); and (3)by inserting after paragraph (11) the following:
					
 (12)Export sanctionIn the case of an agency or instrumentality of a foreign state, no item on the United States Munitions List or Commerce Munitions List may be exported to that foreign state for a period of 2 years.. 
 (i)Rule of constructionThe sanctions that are required to be imposed under this section and the amendments made by this section are in addition to other similar or related sanctions that are required to be imposed under any other provision of law.
 (j)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out any amendments made by this section.
 (k)Implementation planNot later than 60 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a plan to implement—
 (1)paragraph (1) of section 5(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), as amended by this section; and
 (2)section 104 of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44). (l)Effective date (1)In generalThe amendments made by this section shall—
 (A)take effect on the date of the enactment of this Act; and (B)apply with respect to an activity described in subsection (b) of section 5 of the Iran Sanctions Act of 1996, as amended by this section, that is commenced on or after such date of enactment.
 (2)Applicability to ongoing activities relating to certain activitiesA person that, before the date of the enactment of this Act, commenced an activity described in section 5(b) of the Iran Sanctions Act of 1996, as in effect on the day before such date of enactment, and continues the activity on or after such date of enactment, shall be subject to the provisions of the Iran Sanctions Act of 1996, as amended by this Act.
				3.Report on sanctionable activities
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter for a period not to exceed 3 years, the President shall submit to the appropriate congressional committees a report that contains the following information:
 (1)Any credible information regarding Iran’s attempts to develop, procure, or acquire goods, services, or technology with respect to which sanctions may be imposed pursuant to subparagraphs (B) and (C) of section 5(b)(1) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), as added by section 2 of this Act.
 (2)Any credible information regarding Iran’s acquisition or attempted acquisition of significant arms and related material in violation of paragraph 5 of Annex B of United Nations Security Council Resolution 2231 (2015).
 (3)Any credible information regarding Iran’s export or attempted export of significant arms and related material in violation of paragraph 6 of Annex B of United Nations Security Council Resolution 2231 (2015).
 (4)Any approval granted by the United Nations Security Council for the export of significant arms and related material identified under paragraphs 5 or 6 of Annex B of United Nations Security Council Resolution 2231 (2015).
 (5)Any credible information regarding violations of travel restrictions described in paragraph 6 of Annex B of United Nations Security Council Resolution 2231 (2015).
 (6)Any approval granted by the United Nations Security Council for exemptions to the travel restrictions described in paragraph 6 of Annex B of United Nations Security Council Resolution 2231 (2015).
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
			4.Determinations with respect to the imposition of sanctions for the sale or transfer of
			 destabilizing types and amounts of conventional weapons to the Government
			 of Iran
 (a)Notification of sales and transfersNot later than 90 days after the date on which the President receives credible information that destabilizing numbers and types of conventional weapons have been sold or transferred to Iran, the President shall notify the appropriate congressional committees of the sale or transfer.
			(b)Determinations with respect to sanctions
 (1)In generalNot later than 120 days after the date on which the President notifies the appropriate congressional committees of a sale or transfer under subsection (a), the President shall—
 (A)determine whether such sale or transfer meets the requirements to impose sanctions under each provision of law specified in subsection (c); and
					(B)
 (i)if the determination is that the sale or transfer is subject to any such sanctions, the President shall—
 (I)make a determination whether to impose or waive such sanctions with respect to such sale or transfer; and
 (II)submit that determination to the appropriate congressional committees; or (ii)if the determination is that the sale or transfer is not subject to any such sanctions, the President shall submit to the appropriate congressional committees a detailed report on the determination and the specific reasons for the determination.
 (2)FormThe determination in paragraph (1) shall be provided in an unclassified form, and may contain a classified annex.
 (c)Provisions of law specifiedThe provisions of law specified in this subsection are the following: (1)Section 5(b)(1) of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note), as amended by section 2 of this Act.
 (2)The Iran-Iraq Arms Non-Proliferation Act of 1992 (50 U.S.C. 1701 note). (3)The Iran, North Korea, and Syria Nonproliferation Act (50 U.S.C. 1701 note).
 (d)DefinitionIn this section, the term destabilizing numbers and types of advanced conventional weapons— (1)has the meaning given the terms advanced conventional weapons and cruise missile as defined in paragraphs (1) and (2), respectively, of section 1608 of the Iran-Iraq Arms Non-Proliferation Act of 1992 (50 U.S.C. 1701 note); and
 (2)includes the S–300 and S–400 missile defense systems and air superiority fighters. 5.Determination on use by the Government of Iran of commercial passenger aircraft and related services for illicit military or other activities (a)DeterminationNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter for 3 years, the President shall submit to the appropriate congressional committees a determination on use by the Government of Iran of commercial passenger aircraft and related services for illicit military or other activities on or after the date of the enactment of this Act.
 (b)Elements of determinationThe determination required under subsection (a) shall include a description of the extent to which— (1)commercial passenger aircraft in Iran are being used to transport—
 (A)arms or related materiel, including defense articles, defense services, or technical data that are controlled on the United States Munitions List established under section 38 of the Arms Export Control Act (22 U.S.C. 2778);
 (B)any item that is, or would be, if located in the United States, controlled by Export Control Classification Number 600 series listed on the Commerce Control List maintained under Supplement No. 1 to part 774 of the Export Administration Regulations;
 (C)items used to facilitate the development or production of a chemical or biological weapon or other weapon of mass destruction and their means of delivery, including ballistic missiles and cruise missiles; or
 (D)any foreign person that facilitates the transfer of any of the articles described in subparagraphs (A) through (C);
 (2)commercial passenger aircraft licensed by the Office of Foreign Assets Control of the Department of the Treasury are being used for activities described in paragraph (1); and
 (3)foreign governments and persons have facilitated the activities described in paragraph (1), including allowing the use of airports, services, or other resources.
 (c)Form of determinationThe determination required under subsection (a) shall be submitted in unclassified form but may include a classified annex.
 (d)DefinitionsIn this section: (1)Commercial passenger aircraftThe term commercial passenger aircraft includes—
 (A)an aircraft of United States origin and that is classified under Export Control Classification Number (ECCN) 9A99l on the Commerce Control List maintained under Supplement No. 1 to part 774 of the Export Administration Regulations; or
 (B)an aircraft not of United States origin of which United States-controlled content constitutes 10 percent or more of the total value of the aircraft and that is—
 (i)classified under Export Control Classification Number (ECCN) 9A99l on the Commerce Control List maintained under Supplement No. 1 to part 774 of the Export Administration Regulations; and
 (ii)is registered in a jurisdiction other than the United States. (2)Export Administration RegulationsThe term Export Administration Regulations means subchapter C of chapter VII of title 15, Code of Federal Regulations.
 (3)Related servicesThe term related services, with respect to a commercial passenger aircraft, includes— (A)the export, re-export, sale, lease, or transfer to Iran of spare parts and components; and
 (B)warranty, maintenance, and repair services. 6.Regulatory authority (a)In generalThe President shall, not later than 120 days after the date of the enactment of this Act, promulgate regulations as necessary for the implementation of this Act and the amendments made by this Act.
 (b)Notification to CongressNot less than 10 days before the promulgation of regulations under subsection (a), the President shall notify the appropriate congressional committees of the proposed regulations and the provisions of this Act and the amendments made by this Act that the regulations are implementing.
 7.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs, the Committee on Ways and Means, the Committee on Financial Services, the Committee on Appropriations, the Committee on Oversight and Government Reform, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Finance, the Committee on Banking, Housing, and Urban Affairs, the Committee on Appropriations, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate.
 (2)Credible informationThe term credible information has the meaning given such term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 (3)Government of IranThe term Government of Iran has the meaning given such term in section 560.304 of title 31, Code of Federal Regulations, as such section was in effect on January 1, 2016.
			
	Passed the House of Representatives October 26, 2017.Karen L. Haas,Clerk
